DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/519,046, filed on April 13, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For the purpose of consistency, applicant is advised to amend the title to be the same as the current US Patent 10,527,250 of the parent US Patent application 15/519,046 and of  US Patent 10,907,790 of the parent US Patent applications 15/519,046 and 16/694,940 reiterated as follows: “Lighting Apparatus Having an Optical Module with a Half-Mirror Member”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14-18 (reference claims) of U.S. Patent No. 10,527,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are anticipated as claimed and some of similar phrasing, as follows. 
Regarding claim 1, reference claim 10 claims: A lighting apparatus (col.12 line 20) comprising: a light source module (col.12 line 21) including an optical member (col.12 line 21) configured to guide light emitted by a light emitting unit (col.12 lines 21-22) to implement surface light emission (col.12 line 23); and an optical module disposed above the light source module (col.12 lines 24-25), wherein the optical module comprises a half-mirror member (col.12 line 26 recites “wherein a half-mirror member of the optical module”) that transmits some light emitted by the light source module (col.12 line 27) and reflects the remaining light toward the light source module (col.12 lines 28-29), and a diffusion member (col.12 line 31), which is disposed to form an inclination angle with respect to an extension line (col.12 lines 31-33) formed by a bottom surface of the half-mirror member (col.12 lines 33-34).
Regarding claim 7, reference claim 14 claims: A lighting apparatus (col.12 line 43) comprising: a light source module (col.12 line 44) including an optical member (col.12 line 44) configured to guide light emitted by a light emitting unit (col.12 lines 44-45) to implement surface light emission (col.12 line 46); and an optical module disposed above the light source module (col.12 lines 47-48), wherein the optical module comprises a half-mirror member (col.12 line 49 recites “wherein a half-mirror member of the optical module”) that transmits some light emitted by the light source module (col.12 line 50) and reflects the remaining light toward the light source module (col.12 lines 51-52), wherein the number of light source modules (col.12 line 52) is two or more (col.12 lines 53-54), and a reflection module disposed between (col.12 line 54) the half-mirror member (col.12 line 55) and the light source module (col.12 line 55) is further included in the lighting apparatus (col.12 lines 55-56).
Regarding claim 8, reference claim 15 claims: wherein a surface of the reflection module is curved (col.12 lines 57-58).
Regarding claim 9, reference claim 16 claims: wherein the reflection module comprises a reflective layer formed of a structure in which one portion of a surface of a base material having light transmittancy is exposed (col.12 lines 59-62).
Regarding claim 10, reference claim 17 claims: wherein the reflection module (col.12 lines 63-64) includes a unit reflection module in which a reflective layer is provided on a surface of a base 
Regarding claim 11, reference claim 18 claims: wherein the reflection module is disposed to be spaced apart from the optical module (col.13 lines 3-5).


Claims 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14 (reference claims) of U.S. Patent No. 10,527,250 B2 in view of HAYASHI et al (US 2002/0101729 A1).  
Regarding claim 6, reference claim 10 claims the optical member (col.12 line 21) and the light emitting unit (col.12 lines 21-22), except: the optical member including a resin layer in which the light emitting unit is embedded and which is in direct contact with a light emitting surface of the light emitting unit.
Regarding claim 12, reference claim 14 claims the optical member (col.12 line 44) and the light emitting unit (col.12 lines 44-45), except: the optical member including a resin layer in which the light emitting unit is embedded and which is in direct contact with a light emitting surface of the light emitting unit.
HAYASHI teaches an electroluminescence device 100 in Figs.3-6 being partially embedded (40119, 70121) in the optical conductor 112 for the purpose of making lights emitted from the electroluminescence device 100 introduce directly into the optical conductor (0121). HAYASHI further teaches in Table 1 (0257 and after, or on page 12) the optical conductor being of transparent resin such as acrylic resin as a suitable material for guiding and transmitting light through the optical conductor.
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the claimed optical member (col.12 lines 21 and 44) to include embedding the light emitting unit therein and where the material of the optical member is a transparent resin such as acrylic resin as taught by HAYASHI et al in order to introduce light directly into the optical .


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach: 
From claim 2, the lighting apparatus of claim 1, wherein the optical module comprises at least one optical pattern layer disposed between the half-mirror member and the diffusion member, wherein the optical pattern layer is disposed on the diffusion member, which is disposed to expose a surface of the diffusion member.
From claim 3, the lighting apparatus of claim 2, wherein the number of light source modules is two or more, wherein light emitted from the light source module is diffused towards the half- mirror member by the diffusion member, and wherein the light reflected by the half mirror member is reflected back by the optical pattern layer.
From claim 4, the lighting apparatus of claim 2, wherein the optical pattern layer comprises a metal thin film layer on which a character or image is patterned
From claim 5, the lighting apparatus of claim 2, wherein the diffusion member and the half-mirror member are spaced apart from each other.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        



September 30, 2021
AC